            Case 5:19-cv-00892 Document 1 Filed 07/26/19 Page 1 of 6



                        UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF TEXAS
                            SAN ANTONIO DIVISION
Tina M. Chaney                           §
                                         §
                                         §    Civil Action No.
                                         §
v                                        §         5:19-cv-892
                                         §
                                         §
                                         §
Diversified Consultants, Inc.            §
                                         §

                                     Complaint

                         _________________________________


Introduction

    1. The Fair Debt Collection Practices Act was enacted to stop debt collectors

       from harassing, abusing, and making misrepresentations to and about

       consumers. Congress found that these practices led to the job loss, the

       number of personal bankruptcies, invasion s of privacy, and marital

       disharmony.

    2. The FDCPA and Texas Finance Code prohibit debt collectors from

       engaging in debt collection after a consumer disputes a debt a nd before it

       responds to the dispute. 15 U.S.C. § 1692 g(b) and Tex. Fin. Code §

       392.202. This pre vents inaccurate information from clouding a consumer’s

       credit report.


    3. Plaintiff brings this action for Defendant s violation of the FDCPA and

       Texas Finance Code and seeks actu al damages, statutory damages,
       attorney’s fees, and costs.
             Case 5:19-cv-00892 Document 1 Filed 07/26/19 Page 2 of 6



Jurisdiction & Venue

   4. Jurisdiction of this Court arises under 15 U.S.C. § 1692k(d) and 28 U.S.C.

        § 1331.

   5. Supplemental jurisdiction for Plaintiff’s state law claims arises under 15

        U.S.C. § 1367.

   6. Venue is proper in t his district and division pursuant to 28 U.S.C. §

        1391(b) as a substantial part of the events or omissions giving rise to

        Plaintiff’s claims occurred here.


Parties

   7. Plaintiff, Tina Chaney, is a natural person who resides in and has resided

        in San Antonio, Bexar Co unt y, Texas at all times relevant to this action.


   8. Defendant, Diversified Consultants , Inc., is a Texas corporation who may

        be served via its registered agent A aron L. Lancaster at 17110 Dallas

        Parkway, Suite 210, Dallas, Texas 75248.


   9. Diversified is regularl y engages in the collection of defaulted debt s by use

        of the mails, internet, and other means of interstate comme rce.


Facts

   10. Chaney is a retired member of the United States Air Force.

   11. Chaney called AT&T to setup service for her home.


   12. AT&T offered her U -Verse services and charged her a fee of

        approximatel y $125.
        Case 5:19-cv-00892 Document 1 Filed 07/26/19 Page 3 of 6




13. AT&T soon learned that it would not be able to provide the level of

   service to Chaney that they had described.


14. Because it could not provide the service it promised, AT&T offered to

   refund the fee.


15. However, AT&T never properl y pr ocessed this set of transactions.


16. AT&T believed that Chaney still owed the fee and after the refund, had

   never paid it.


17. Chaney went back and forth with AT&T with text -messages, phone calls,

   and online chats.


18. Chaney spent hours on the phone with AT&T and in April of 2019

   believed she had resolved all the issues.


19. AT&T believed that it was still owed the fee and turned it over to

   Diversified for collections.


20. Diversified sent Chaney collection letters and reported the fee as

   delinquent on her credit report.

21. Chaney disputed the debt with Diversified.


22. Diversified sent a letter stat ing that they were still investigating the

   dispute but they continued to report the debt as delinquent .


23. Diversified’s credit reporting caused Chaney’s credit score to decline.


24. Out of frustration and in an effort to rec over her credit s core, she paid
   the disput ed debt.
          Case 5:19-cv-00892 Document 1 Filed 07/26/19 Page 4 of 6



First Cause of Action – Fair Debt Collection Practices Act

  25. Diversified is a debt collector as defined by 15 U.S.C. § 1692a(6).

  26. The debt is a debt as defined by 15 U.S.C. § 1692a(5).


  27. Chaney is a consumer as defined by 15 U.S.C. § 1692a(3).


  28. Diversified’s credit reporting is a communication as defined by 15 U.S.C.

     § 1692a(2).

  29. Diversified violated the FDCPA in that i t:


        a. Made a false representation of the character , amount, or legal status

           of the debt in violation of 15 U.S.C. § 1692e(2)(a);

        b. Communicated credit information which it knew to be false in

           violation of 15 U.S.C. § 1692e(8);

        c. Used false representations and dece ptive means to collect a de bt or

           obtain information concerning a consumer in violation of 15 U.S.C.

           § 1692e(10); and

        d. It continued its collection efforts after receiving a dispute and

           before responding to it in violation of 15 U.S.C. § 1692 g(b).


Second Cause of Action –Texas Finance Code Chapter 392

  30. Chaney is a consumer as defined by Tex. Fin. Code § 392.001(1).


  31. The debt is a consumer debt as defined by Tex. Fin. Code § 392.001(2).
           Case 5:19-cv-00892 Document 1 Filed 07/26/19 Page 5 of 6




   32. Diversified is a third -part y debt collector as defined by Tex. Fin. Code §

      392.001(7).


   33. Diversified’s credit reporting is as act of debt collection as defined by

      Tex. Fin. Code § 392.001(5).


   34. Diversified violated Chapter 392 of the Texas Finance Code in that:


         a. It failed to cease credit reporting in response to Chaney’s dispute

            letter in violation of Tex. Fin. Code § 392.202(d);


         b. It misrepresented the character, extent, or amount of a consumer

            debt in violation of Tex. Fin. Code § 392.304(a)(8); and


         c. It used false re presentations or deceptive means in collecting a debt

            in violation of Tex. Fin. Code 392.304(a)(19).


Jury Demand

   35. Plaintiff demands this case be tried before a jury.


Prayer for Relief

Plaintiff prays, that this Court enter judgment against Defendant and in favor
of Plaintiff for:
   a. Actual damages per 15 U.S.C. § 1692 k(a)(1);

   b. Statutory damages per 15 U.S.C. § 1692k(a)(2);

   c. Attorney’s fees, costs, and litigation expenses per 15 U.S.C. § 1692

      k(a)(3);

   d. Actual damages per Tex. Fin. Code § 392.403(a)(2);

   e. Statutory damages per Tex. Fin. Code § 392.404(e); and
          Case 5:19-cv-00892 Document 1 Filed 07/26/19 Page 6 of 6



  f. Attorney’s fees, costs, and litigation expenses per Tex. Fin. Code §

     392.403(b).

Dated: July 26, 2019               Respectfully Submitted,

                                   /s/William M. Clanton
                                   William M. Clanton
                                   Texas Bar No. 24049436

                                   Law Office of Bill Clanton, P.C.
                                   926 Chulie Dr.
                                   San Antonio, T exas 78216
                                   210 226 0800
                                   210 338 8660 fax
                                   bill@clantonlawoffice.com
